         Hal S. Shaftel, Esq.
         Tel 212.801.2164
         Fax 212.805.9464
         shaftelh@gtlaw.com



         May 17, 2021                                      The Application is GRANTED. The parties' joint pre-trial
                                                           materials should be submitted no later than September 1, 2021.
         VIA ECF                                           The Clerk of Court is directed to terminate ECF No. 122. SO
                                                           ORDERED.
         Hon. Jesse M. Furman
         United States District Court
         Southern District of New York
         40 Centre Street, Room 2202
         New York, NY 10007                                                                                    May 19, 2021

         Re:        Medacist Solutions Group, LLC v. CareFusion Solutions, LLC
                    Case No. 1:19-cv-01309-JMF

         Dear Judge Furman:

         Pursuant to Rules 1(E) and 3(A) of Your Honor’s Individual Rules, we write on behalf of both
         parties to jointly request a modest adjustment to the deadline for Your Honor’s Rule 5 pre-trial
         submissions. Pursuant to the Court’s February 26, 2021 memo endorsement of the parties’ letter
         dated February 24, 2021, joint pre-trial submissions are currently due on July 30, 2021. As
         explained below, we respectfully seek to adjourn this date until September 1, 2021.

         We are pleased to report that the parties have agreed to conduct multiple mediation sessions before
         former Judge Katherine Forrest. Judge Forrest is scheduled to conduct sessions on June 16 by
         video and on June 22 and 23 in person. The dates were selected in light of Judge Forrest’s prior
         scheduling commitments (including an out of state trial). Because the mediation will not occur
         until the later part of June, we seek to defer the pre-trial filings until September 1, 2021, in order
         to permit the mediation to run its course without having the costs and other burdens of the filings
         as a distraction to negotiations at this point.

         No prior request for an adjustment to this deadline has been made and the parties do not currently
         have a date for a next appearance before the Court. We of course are available should the Court
         have any questions regarding our request.

         Respectfully,

         /s/ Hal S. Shaftel

         Hal S. Shaftel

         cc: All counsel of record (via ECF)


Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                              www.gtlaw.com
